Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “wherein the flexible display is disposed in the recess and includes a first area corresponding to the first housing and a second area corresponding to the second housing, wherein the flexible display includes a plurality of layers, at least one of which includes a flat portion and a bent portion extending from an edge of the flat portion, and wherein the bent portion is bent about a second axis parallel to the first axis, and wherein the plurality of layers includes a window layer capable of being subjected to a bending deformation, a polarizing plate layer having one surface combined with a surface of the window layer and a display panel having one surface combined with another surface of the polarizing plate layer, and the window layer, the 
Regarding independent claims 9 and 18, patentability exists, at least in part, with the claimed features of , “a polarizing plate layer having one surface combined with another surface of the window layer wherein the polarizing plate layer and the window layer have a same length with respect to a direction of the first axis and edges on opposite ends of the polarizing plate layer coincide with corresponding edges on opposite ends of the window layer with respect to the direction of the first axis; a display panel having one surface combined with another surface of the polarizing plate layer wherein the display panel and the polarizing plate layer have a same length with respect to the direction of the first axis and edges on opposite ends of the display panel coincide with corresponding edges on the opposite ends of the polarizing plate layer with respect to the direction of the first axis; and a plate layer having one surface combined with another surface of the display panel.”
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841